DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-17 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “20, 22, 14, 16” and "34, 30, 48" have both been used to designate similar parts in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application WP19170858.5, filed on 4/24/2019.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-17 are directed to: a “Method for documenting at least one work step with hand-guided tool…” 
Claims 2-17 recite additional elements that do not amount to significantly more than the above-identified judicial exception (the abstract idea). Claim 2, uses a sensor pertaining to a work step, however documenting can be done manually as pertaining to the “work step”. Claim 3, comprises “generation of device data”; Claim 4 “transfers” data to a computer. Claim 5-14, create documentation, sensor data, comparison, displaying of data”, sensor data, and storing data in a computer. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Lukosz; Harald; et al. (US20160048122). 
As per Claim 1, Lukosz discloses: Method for documenting at least one work step with a hand-guided tool, wherein the hand-held tool has at least one camera, in particular mechanically connected to the tool, (Par [0015], “The hand-held tool either comprises the camera or may be connected to a camera.”)
comprising the steps: activating the camera and capturing images of the work step performed with the hand-held tool and generating image data associated with the work step. (Par [0059], “The control electronics 211 are provided with a data memory, and are connected to the sensors 208, 209 in such a manner that the control electronics can store in the data memory and/or evaluate the quantity of data supplied continuously by the sensors during a setting operation.” And par [0063], “an image acquisition means 216, or an arrangement 217 is provided for mechanically or electrically connecting an aforementioned image acquisition means 216”)

As per Claim 2, the rejection of claim 1 is incorporated and Lukosz further discloses: comprising recording further parameters pertaining to the work step using at least one other sensor arranged in or on the hand-held tool and generating sensor data pertaining to the work step. (Par [0041], “The hand-held tool thus additionally comprises the function of an interior navigation that is preferably based exclusively on the sensors and electronics comprised by the hand-held tool, such as acceleration sensors, a step counter and/or an electronic compass, and possibly based on an algorithm running, preferably in real time, on the screwdriving-process control means 116, for evaluating the sensors”).

As per Claim 3, the rejection of claim 1 is incorporated and Lukosz further discloses: comprising the generation of device data pertaining to the hand-held tool. (par [0042] The input of the measuring module 118 is connected in a data-transmitting manner, by means of a connection 123, to the output of the torque transducer 112”).

As per Claim 4, the rejection of claim 1 is incorporated and Lukosz further discloses: comprising transferring the generated image data, sensor data and/or device data to a computer and at least temporarily storing the image data, sensor data and/or device data in the computer. (Par [0010-0011], “… actual speed or actual acceleration, may comprise, for example, transmitting and/or receiving means, by means of which it is possible to measure actual field strength…”).

As per Claim 5, the rejection of claim 4 is incorporated and Lukosz further discloses:, further including creating documentation of the at least one work step using the image data, sensor data and/or device data stored on the computer. (Par [0049] “The fully integrated control and power electronics virtually dispenses with the former division of such arrangements into a plurality of components connected via power and communication cables, and ensures 100% documentation of all operations, thereby providing for a high degree of availability and contributing significantly to process reliability.”).

As per Claim 6, the rejection of claim 1 is incorporated and Lukosz further discloses: comprising activating the camera by moving the hand-held tool, switching on the hand- held tool, and/or unfolding the camera out of a housing of the tool. (Par [0015], “The hand-held tool either comprises the camera or may be connected to a camera.” And par [0038], “The housing 110, in turn, comprises at least one output 111, a transmission 113 and a motor 114, and preferably also a torque transducer 112 and a rotor-position encoder 115.”).

As per Claim 7, the rejection of claim 1 is incorporated and Lukosz further discloses:, wherein provision is made for recording further parameters pertaining to the work step, wherein the recording of a date, a time, a material of an object processed with the tool, a type and size of a tool insert used, a rotational position of a tool insert relative to the tool, a drill hole depth or screw-in depth, a rotational speed of a tool insert used with the tool, a torque of a tool insert used with the tool, a position of the tool, and the tool insert in space, a temperature of the tool, a temperature of an environment and/or a temperature of a processed object, a humidity of the environment and/or a humidity of a processed object and/or identification data of an operator of the tool is provided. (Lukosz par [0042], “The input of the measuring module 118 is connected in a data-transmitting manner, by means of a connection 123, to the output of the torque transducer 112”).

As per Claim 8, the rejection of claim 7 is incorporated and Lukosz further discloses: comprising acquisition of data by means of a rotation speed sensor arranged in the tool, a torque sensor arranged in the tool, a rotation position sensor arranged in the tool, a position sensor arranged on the tool, a distance sensor arranged on the tool, an optical sensor arranged on the tool, an ultrasonic sensor arranged on the tool, a high-frequency sensor arranged on the tool, a temperature sensor arranged in or on the tool and/or a humidity sensor arranged in or on the tool. (Par [0018], “speed and/or time”, acceleration sensors” etc and see Par [0057], rotation).

As per Claim 9, the rejection of claim 1 is incorporated and Lukosz further discloses: wherein the computer is arranged in the tool, characterized by and further including transferring target data relating to a work step to be carried out with the tool to the computer. (Par [0010-0011] and par [0016], “Depending on the conditions that exist, i.e. whether, for example, there are corresponding transmitting and/or receiving devices present with the work region”).

As per Claim 10, the rejection of claim 9 is incorporated and Lukosz further discloses: comprising comparing the target data with the acquired image data, sensor data and/or device data belonging to the work step. (Par [0046], “…there is an optional image acquisition means 132, or an arrangement 133 for mechanically or electrically connecting an aforementioned image acquisition means 132 is provided. The screwdriving-process control means 116 may also simultaneously perform the function of image processing/image analysis 130.”)

As per Claim 11, the rejection of claim 10 is incorporated and Lukosz further discloses: comprising generating a warning message or warning signal if a comparison of the target data with the acquired image data, sensor data and/or device data reveals a deviation outside a predefined range, and controlling the hand-held tool with the target data if necessary. (Par [0074], “located on the predefined specified motion path 420. Depending on design, in such a case a pictorial, textual and/or acoustic warning may also be emitted.”).

As per Claim 12, the rejection of claim 9 is incorporated and Lukosz further discloses: comprising displaying the target data by means of a display device on the tool. (Par [0046] and par [0071] Represented schematically in FIG. 4 is a display 400, as part of a display means of a hand-held tool. This display may be, for example, one of the above-mentioned displays 124 or 220. Represented on the display 400 is a virtual image 430 of the work region 320. The display 430 may be obtained, for example, from stored layout plans or the like.”).

As per Claim 13, the rejection of claim 9 is incorporated and Lukosz further discloses: comprising automatically limiting a maximum rotation speed and/or a maximum torque of the tool depending on the target data. (Par [0038], “The housing 110, in turn, comprises at least one output 111, a transmission 113 and a motor 114, and preferably also a torque transducer 112 and a rotor-position encoder 115.”).

As per Claim 14, the rejection of claim 1 is incorporated and Lukosz further discloses: Hand-guided tool for carrying out a method according to claim 1, wherein the hand-held tool has at least one camera in particular mechanically connected to the tool. (Par [0015], “The hand-held tool either comprises the camera or may be connected to a camera.”).

As per Claim 15, the rejection of claim 14 is incorporated and Lukosz further discloses: Hand-guided tool according to Claim 14, wherein the hand-held tool is fitted with sensors for recording parameters pertaining to a work step. (Par [0018], multiple sensors and par [0052], hand-held tool within a work space and its configurations, formed or recommended).

As per Claim 16, the rejection of claim 14 is incorporated and Lukosz further discloses: wherein the hand- guided tool comprises a computer arranged in or on a housing of the hand-guided tool, wherein at least one of generated image data, sensor data and device data are transferred to the computer and at least temporarily stored in the computer. (Par [0038], “Represented in FIG. 1 is a hand-held tool 100, as an offset screwdriver (centre-grip screwdriver also conceivable), which is used--as a hand-held screwdriver or as a stationary screwdriving spindle--to perform screwdriving tasks, and which comprises a housing 110. The housing 110, in turn, comprises at least one output 111, a transmission 113 and a motor 114, and preferably also a torque transducer 112 and a rotor-position encoder 115.”).

As per Claim 17, the rejection of claim 16 is incorporated and Lukosz further discloses: wherein target data relating to a work step to be carried out are at least temporarily stored in the computer. (Par [0011], “The user can additionally obtain position-dependent instructions or indications from a higher-order item of equipment that receives and evaluates the position of the hand-held tool. If the indications relate to the work process, this information can also be stored within the hand-held tool, for example together with a control program, implemented for the hand-held tool, that can also be processed a hand-held tool control means comprised by the hand-held tool.” And par [0029], “computing unit” being the indicator of a particular execution.)

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Frank  (US 2020/0253444) relates to a mobile machine tool, namely a manually-operated machine tool or semi-stationary machine tool, for machining a workpiece, wherein the machine tool has an in particular plate-like guide element with a guide surface for guiding the machine tool on the workpiece or the workpiece on the machine tool, wherein the machine tool has a drive unit with a drive motor for driving a tool holder arranged on the drive unit in order to hold a work tool, wherein the machine tool has a tool sensor the detection range of which is at least partially affected by particles which are produced during the machining of a workpiece by means of the work tool..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 21, 2022